DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to applicant’s request of Continued Examination (RCE) filed on 08/15/2022 on amendments/arguments filed on 08/15/2022. Claims 1, 11 and 15 have been amended. Currently, claims 1-22 are pending for consideration.

Information Disclosure Statement
	The information disclosure statement submitted on 03/11/2021 and 10/12/2021 has been considered by the Examiner and made of record in the application file.

Response to Arguments
	Applicant's arguments/remarks filed 08/15/2022 have been fully considered but they are not persuasive. 
	Regarding amended claim 1, applicant argues the references, Ao and Foegelle, fail to the new features “wherein the measurement array enables measurement of at least one far-field characteristic of the DUT and an angular dependence of each of the at least one far- field characteristic”. The Examiner respectfully disagrees. The Examiner would like to point out that Ao discloses wherein the measurement array enables measurement of at least one field characteristic of the DUT (i.e. analyzing spectral of the radio wave radiated from the DUT, par [0016] and [0022]) and an angular dependence of each of the at least one field characteristic (i.e. the resolving angle as discussed in par [0023] and different angles of transmission configurations as shown in figures 1 and 2); and Foegelle discloses the measurement would be for far-field (par [0016]-[0017] and [0043]-[0045]). Therefore, the combination of Ao and Foegelle discloses new claimed features in question.
	Regarding amended claim 11, applicant argues the references, Ao and Foegelle, fail to the new features “wherein the beam overlap region has a cone shape with a larger end at the first focal plane”. The Examiner respectfully disagrees. As shown in figures 1 and 2 with par [0013]-[0016], Ao discloses the radiation overlap region at first focus plane on a surface plane of the DUT 102 is substantially cone shaped, with the larger side of the cone at the first focal plane, where the radiation overlap region diminishes as the beams diverge from one another the further they are away from the first focal plane on a surface plane of the DUT 102. Therefore, the combination of Ao and Foegelle discloses new claimed features in question.
	Regarding amended claim 15, see response on claim 11 above.
	Regarding dependent claims 2-10, 12-14 and 16-22, see response above.
	
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 9-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ao (U.S. PGPub 2015/0123672 A1) in view of Foegelle (U.S. PGPub 2010/0285753 A1).	
Consider claim 1, Teshirogi discloses a system for characterizing a device under test (DUT) comprising an integrated antenna array (read as DUT 102 having plurality (for example, 9 as shown in figure 1, 6 as shown in figure 2) of antenna elements for radiating 9 signals as  shown in figure 2, par [0013] and [0019]), the system comprising: 
an optical subsystem having first and second focal planes (read as optical device as focusing device 104 (figure 1) or mirror 204 (figure 2) having first focus plane on a surface plane of the DUT where the plurality of antenna elements are located and a second focus plane on surface plane of the sensor array 106, figures 1 and 2, par [0015]-[0016] and [0020]-[0021]), wherein the integrated antenna array is positioned in a beam overlap region extending from the first focal plane of the optical subsystem (read as optical device as focusing device 104 (figure 1) or mirror 204 (figure 2) having first focus plane on the surface plane of the DUT where the plurality of antenna elements are located, figures 1 and 2, par [0015]-[0016] and [0020]-[0021]); and 
a measurement array comprising a plurality of array elements positioned substantially on the second focal plane of the optical subsystem, the measurement array being configured to transmit substantially collimated beams to the DUT, and/or to receive signals from the DUT, via the optical subsystem (read as optical device as focusing device 104 (figure 1) or mirror 204 (figure 2) having the second focus plane on surface plane of the sensor array 106 for transmitting/receiving RF signals, and the sensor array 106 has plurality of antenna elements (for example, 9 as shown in figure 1, 6 as shown in figure 2, or M X N as shown in figure 3), figures 1-3, par [0015]-[0016], [0020]-[0021] and [0024]);
wherein the measurement array enables measurement of at least one field characteristic of the DUT (i.e. analyzing spectral of the radio wave radiated from the DUT, par [0016] and [0022]) and an angular dependence of each of the at least one field characteristic (i.e. the resolving angle as discussed in par [0023] and different angles of transmission configurations as shown in figures 1 and 2, par [0015]-[0016], [0020]-[0021] and [0024]).
However, Ao discloses the claimed invention above but does not specifically disclose the at least one characteristics is at least one far-field characteristics.
Nonetheless, in related art, Foegelle discloses a similar system for characterizing a DUT comprising lens 604 (figure 6) or parabolic reflector 804 (figure 8) as an optical subsystem in a anechoic chamber, wherein the system is for wide variety of wireless systems such as near field (i.e. NFC), and/or far-field (i.e. 2.5-3G cellular, 3G RAN etc.) signals, figures 1, 6 and 8, abstract, par [0016]-[0017] and [0043]-[0045].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Foegelle into the teachings of Ao to perform measurement of at least one far-field characteristics of the DUT as it is just a matter of design choices on wireless systems.
Consider claim 3, as applied to claim 1 above, Ao, as modified by Foegelle, discloses an anechoic chamber housing the DUT, the optical subsystem, and the measurement array (read as the anechoic chamber, figures 1, 6 and 8, abstract, par [0017] and [0043]-[0045] of Foegelle).
Consider claim 4, as applied to claim 1 above, Ao, as modified by Foegelle, discloses wherein the plurality of array elements in the measurement array comprises a plurality of detectors (read as MxN sensor elements as shown in figure 3, par [0024]).
Consider claim 6, as applied to claim 1 above, Ao, as modified by Foegelle, discloses wherein the beam overlap region extends from the first focal plane to a furthest distance at which the substantially collimated beams sufficiently overlap a surface area of the integrated antenna array (read as the first focus plane on the surface plane of the DUT where the plurality of antenna elements are located is at a distance that would allow the MxN sensors of the sensor array 106 located on the second surface focus plane to receive the radiated signals, figures 1 and 2, par [0015]-[0016] and [0020]-[0021]).
Consider claims 9 and 10, as applied to claim 1 above, Ao, as modified by Foegelle, discloses the claimed invention above and the optical subsystem but does not specifically disclose wherein the optical subsystem comprises a curved mirror as in claim 9, or wherein the optical subsystem comprises a lens as in claim 10 (read as optical device as focusing device 104 (figure 1) or mirror 204 (figure 2), figures 1 and 2, par [0015]-[0016] and [0020]-[0021]).

Consider claim 11, Teshirogi discloses a system for characterizing a device under test (DUT) comprising an integrated antenna array (read as DUT 102 having plurality (for example, 9 as shown in figure 1, 6 as shown in figure 2) of antenna elements for radiating 9 signals as  shown in figure 2, par [0013] and [0019]), the system comprising: 
a curved mirror having a first focal plane and a second focal plane (read as optical device as focusing device 104 (figure 1) or mirror 204 (figure 2) having first focus plane on a surface plane of the DUT where the plurality of antenna elements are located and a second focus plane on surface plane of the sensor array 106, figures 1 and 2, par [0015]-[0016] and [0020]-[0021]), wherein the integrated antenna array is positioned in a cone-shaped beam overlap region extending from the first focal plane of the optical subsystem (read as the radiation overlap region at first focus plane on a surface plane of the DUT 102 is substantially cone shaped, with the larger side of the cone at the first focal plane, where the radiation overlap region diminishes as the beams diverge from one another the further they are away from the first focal plane on a surface plane of the DUT 102, figures 1 and 2, par [0013]-[0016]]); and 
a measurement array comprising a plurality of array elements positioned substantially on the second focal plane of the optical subsystem, the plurality of array elements being configured to receive signals from the DUT and reflected by the curved mirror, and/or to transmit substantially collimated beams to the DUT and reflected by the optical subsystem (read as optical device as focusing device 104 (figure 1) or mirror 204 (figure 2) having the second focus plane on surface plane of the sensor array 106 for transmitting/receiving RF signals, and the sensor array 106 has plurality of antenna elements (for example, 9 as shown in figure 1, 6 as shown in figure 2, or M X N as shown in figure 3), figures 1-3, par [0015]-[0016], [0020]-[0021] and [0024]);
wherein at least one far-field DUT characteristic is measured at the measurement array, enabling determination of the at least one DUT characteristic as a function of angle by the plurality of array elements (read as the measurements of the radio wave radiated from the DUT and passed through focusing device 104 or reflected by mirror 204 at different angles, figures 1-3, par [0015]-[0016], [0020]-[0021] and [0024]).
However, Ao discloses the claimed invention above but does not specifically disclose the at least one characteristics is at least one far-field characteristics.
Nonetheless, in related art, Foegelle discloses a similar system for characterizing a DUT comprising lens 604 (figure 6) or parabolic reflector 804 (figure 8) as an optical subsystem in a anechoic chamber, wherein the system is for wide variety of wireless systems such as near field (i.e. NFC), and/or far-field (i.e. 2.5-gG cellular) signals, figures 1, 6 and 8, abstract, par [0017] and [0043]-[0045].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Foegelle into the teachings of Ao to perform measurement of at least one far-field characteristics of the DUT as it is just a matter of design choices on wireless systems.
Consider claim 12, as applied to claim 11 above, Ao, as modified by Foegelle, discloses wherein the beam overlap region extends from the first focal plane to a furthest distance at which the substantially collimated beams sufficiently overlap a surface area of the integrated antenna array (read as the first focus plane on the surface plane of the DUT where the plurality of antenna elements are located is at a distance that would allow the MxN sensors of the sensor array 106 located on the second surface focus plane to receive the radiated signals, figures 1 and 2, par [0015]-[0016] and [0020]-[0021]).
Consider claim 13, as applied to claim 11 above, Ao, as modified by Foegelle, discloses an anechoic chamber housing the DUT, the curved mirror and the measurement array (read as the anechoic chamber, figures 1, 6 and 8, abstract, par [0017] and [0043]-[0045] of Foegelle).
Consider claim 14, as applied to claim 11 above, Ao, as modified by Foegelle, discloses wherein the curved mirror comprises a parabolic mirror (read as optical device as focusing device 104 (figure 1) or mirror 204 (figure 2), figures 1 and 2, par [0015]-[0016] and [0020]-[0021]).
Consider claim 15, Teshirogi discloses a system for characterizing a device under test (DUT) comprising an integrated antenna array (read as DUT 102 having plurality (for example, 9 as shown in figure 1, 6 as shown in figure 2) of antenna elements for radiating 9 signals as  shown in figure 2, par [0013] and [0019]), the system comprising: 
a lens having a first focal plane on one side of the lens and a second focal plane on an opposite side of the lens (read as optical device as focusing device 104 (figure 1) or mirror 204 (figure 2) having first focus plane on a surface plane of the DUT where the plurality of antenna elements are located and a second focus plane on surface plane of the sensor array 106, figures 1 and 2, par [0015]-[0016] and [0020]-[0021]), wherein the integrated antenna array is positioned in a beam overlap region extending from the first focal plane of the optical subsystem (read as optical device as focusing device 104 (figure 1) or mirror 204 (figure 2) having first focus plane on the surface plane of the DUT where the plurality of antenna elements are located, figures 1 and 2, par [0015]-[0016] and [0020]-[0021]), wherein the beam overlap region has a cone shape with a larger end at the first focal plane (read as the radiation overlap region at first focus plane on a surface plane of the DUT 102 is substantially cone shaped, with the larger side of the cone at the first focal plane, where the radiation overlap region diminishes as the beams diverge from one another the further they are away from the first focal plane on a surface plane of the DUT 102, figures 1 and 2, par [0013]-[0016]]); and
a measurement array comprising a plurality of array elements substantially positioned on the second focal plane of the optical subsystem, the plurality of array elements being configured to receive signals from the DUT through the optical subsystem, and/or to transmit substantially collimated beams to the DUT through the optical subsystem (read as optical device as focusing device 104 (figure 1) or mirror 204 (figure 2) having the second focus plane on surface plane of the sensor array 106 for transmitting/receiving RF signals, and the sensor array 106 has plurality of antenna elements (for example, 9 as shown in figure 1, 6 as shown in figure 2, or M X N as shown in figure 3), figures 1-3, par [0015]-[0016], [0020]-[0021] and [0024]);
wherein at least one far-field DUT characteristic is measured at the measurement array, enabling determination of the at least one DUT characteristic as a function of angle by the plurality of array elements (read as the measurements of the radio wave radiated from the DUT and passed through focusing device 104 or reflected by mirror 204 at different angles, figures 1-3, par [0015]-[0016], [0020]-[0021] and [0024]).
However, Ao discloses the claimed invention above but does not specifically disclose the at least one characteristics is at least one far-field characteristics.
Nonetheless, in related art, Foegelle discloses a similar system for characterizing a DUT comprising lens 604 (figure 6) or parabolic reflector 804 (figure 8) as an optical subsystem in a anechoic chamber, wherein the system is for wide variety of wireless systems such as near field (i.e. NFC), and/or far-field (i.e. 2.5-gG cellular) signals, figures 1, 6 and 8, abstract, par [0017] and [0043]-[0045].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Foegelle into the teachings of Ao to perform measurement of at least one far-field characteristics of the DUT as it is just a matter of design choices on wireless systems.
Consider claim 16, as applied to claim 15 above, Ao, as modified by Foegelle, discloses wherein the beam overlap region extends from the first focal plane to a furthest distance at which the substantially collimated beams sufficiently overlap a surface area of the integrated antenna array (read as the first focus plane on the surface plane of the DUT where the plurality of antenna elements are located is at a distance that would allow the MxN sensors of the sensor array 106 located on the second surface focus plane to receive the radiated signals, figures 1 and 2, par [0015]-[0016] and [0020]-[0021]).
Consider claim 17, as applied to claim 15 above, Ao, as modified by Foegelle, discloses an attenuator positioned between the DUT and the one side of the lens, the attenuator being configured to mitigate reflections by the lens of the substantially collimated beams (read as the non-linear side (right side) of the focusing device 104, par [0024]).
Consider claim 19, as applied to claim 1 above, Ao, as modified by Foegelle, discloses wherein beam overlap region is substantially cone shaped having a larger side of the cone at the first focal plane, where the beam overlap region diminishes as beams diverge from one another of the further they are away from the first focal plane (read as the configurations of beams shown in figure 1, par [0015]-[0016] and [0020]-[0021]).
Consider claim 20, as applied to claim 15 above, Ao, as modified by Foegelle, discloses wherein beam overlap region is substantially cone shaped having a larger side of the cone at the first focal plane, where the beam overlap region diminishes as beams diverge from one another of the further they are away from the first focal plane (read as the configurations of beams shown in figure 1, par [0015]-[0016] and [0020]-[0021]).
Consider claim 21, as applied to claim 1 above, Ao, as modified by Foegelle, discloses wherein the at least one far-field characteristic comprises a far-field antenna pattern (read as anyone of 2.5-3G cellular, 3G RAN and 4G would be considered “far-field” communication when the term “far-field” is given its broadest reasonable interpretation, par [0017] of Foegelle).
Consider claim 22, as applied to claim 15 above, Ao, as modified by Foegelle, discloses wherein the at least one far-field characteristic comprises a far-field antenna pattern (read as anyone of 2.5-3G cellular, 3G RAN and 4G would be considered “far-field” communication when the term “far-field” is given its broadest reasonable interpretation, par [0017] of Foegelle).

Claims 2, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ao (U.S. PGPub 2015/0123672 A1) in view of Foegelle (U.S. PGPub 2010/0285753 A1), and in view of Teshirogi et al. (U.S. Patent 8,525,744 B2).
Consider claim 2, as applied to claim 1 above, Ao, as modified by Foegelle, discloses the claimed invention above and measuring at least one far-field characteristics but does not specifically disclose wherein the at least one characteristic comprises at least one of an antenna profile, an effective isotropic radiated power (EIRP), a total radiated power of the integrated antenna array, an error-vector-magnitude (EVM), and an adjacent channel leakage ratio (ACLR).
Nonetheless, in related art, Teshirogi discloses a similar system for characterizing a DUT, comprising measuring the total radiated power, col. 24 with lines 37-61.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Teshirogi into the teachings of Ao, which modified by Foegelle, to measure the total radiated power as the at least one far-field characteristics as it is just a matter of design choices of signal characteristics.
Consider claim 5, as applied to claim 4 above, Ao, as modified by Foegelle, discloses the claimed invention above and a plurality of detectors but does not specifically disclose wherein the plurality of detectors comprises a plurality of power sensing diodes configured to perform the measurements of the at least one DUT far-field characteristic.
Nonetheless, in related art, Teshirogi discloses a similar system for characterizing a DUT, comprising antenna element to measure the total radiated power, col. 24 with lines 37-61.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Teshirogi into the teachings of Ao, which modified by Foegelle, to design the sensors to measure the total radiated power as the at least one far-field characteristics as it is just a matter of design choices of signal characteristics.
Consider claims 7 and 8, as applied to claim 6 above, Ao, as modified by Foegelle, discloses the claimed invention above but does not specifically disclose a switch; at least one receiver selectively connectable to each of the plurality of array elements via the switch; and a communication analyzer configured to perform the measurements of the at least one DUT far-field characteristic as in claim 7, and a memory configured to store at least a portion of the measurements; and a display configured to display at least a portion of the measurements.
Nonetheless, in related art, Teshirogi discloses a similar system for characterizing a DUT, comprising wherein the measurement control unit moves selected one of the DUT and the reference antenna together with the receiving antenna symmetrically with each other about a center of the first and second focal points, and a the memory for storing the measurement data; and a display unit for display at least a portion of the measurements, figure 7, col. 16 with lines 7-31, and col. 8 with lines 11-23).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Teshirogi into the teachings of Ao, which modified by Foegelle, to allow a user to selectively test a DUT the user wants and monitors its characteristics at a display so the user can take appropriate actions
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ao (U.S. PGPub 2015/0123672 A1) in view of Foegelle (U.S. PGPub 2010/0285753 A1), and in further view of Hu et al. (U.S. PGPub 2016/0226601 A1).
Consider claim 18, as applied to claim 17 above, Ao, as modified by Foegelle, discloses the claimed invention above and first focus plane on a surface plane of the DUT where the plurality of antenna elements are located but does not specifically disclose wherein the integrated antenna array comprises an M.times.N array of antennae, where M and N are positive integers, respectively, separated from one another by .lamda./2, wherein .lamda. is a wavelength of the substantially collimated beams.	
Nonetheless, in related art, Hu discloses a method for testing a transceiver device with antenna array (i.e. X by Y array as any antenna array would), which in order to achieve correlated signals between adjacent antenna elements their mutual spacing typically is in the range of .lamda./2 or more, wherein .lamda. denotes the system center wavelength of the wireless communication system, par [0004].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hu into the teachings of Ao, as modified by Foegelle, for the purpose of achieving correlated signals.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 
/Junpeng Chen/
Primary Examiner, Art Unit 2645